DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-3, 5,7,10, 17-18 and 20, include tradenames “CAB-35, APG2000 and K12”. These tradenames are not permissible in the claims and are not described in the specification. One skilled in the art would not be able to ascertain whether the tradenames are specifically utilized in the claim or referenced since they are parenthetically noted adjacent to broader ingredients. Does applicant intend for the tradenames to be called out or the broader adjacent terms? The office suggest removing the parenthesis and either including the specific chemical names of the tradenames in question or broader chemical ingredient adjacent thereto. Appropriate clarification and corrections are required.
Claim 1 further includes the term “edible” to modify the compound “alcohol”. However, the specification does not describe what alcohol(s) embody this compound. Does edible encompass C2-C4 alcohols or sugar alcohols? The broad meaning of “edible” is not described in a way that defines the term alcohol and one skilled in the art would be unable to determine the precise ingredients utilized in applicant’s soap sponge invention.
Claim 1 further includes the term “industrial” when referencing the white granulated sugar component. The term in indefinite because applicant does not define the term in the specification to enable the skilled artisan to determine the meaning of the granulated sugar component. Does the modifier industrial refer to an industry standard or grade of granulated sugar or does industrial refer to an amount or scale of granulated sugar? Appropriate correction and clarification is required. 
Claims 7, 12 and 20 recites the connector “and/or” when referring to two different components such as coloring agents and/or flavoring agents. The connector and/or is confusing because it does not define whether the term or terms are multiple or singularly included within the claim. Does applicant intend to utilize one or both of the ingredients? Appropriate corrections are required.
Claim Interpretation
The claimed invention is interpreted as sponge implement which is partially embedded in a molded composition of a two part composition of similar ingredients having a translucent soap of glycerine, propanediol, sorbitol, an alkali, a foaming agent, 12-dodecanoic acid, stearic acid, cocamidopropyl betaine, white granulated sugar, an alcohol, water, fatty acid sodium and potassium salts; the milky white soap part includes the aforementioned plus a titanium white pulp.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761